DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0005, second to last line, “examples phrases” should read “examples of phrases”
In paragraph 0023, line 7, “Processing circuitry 122” should read “Processing circuitry 223”
In paragraph 0026, line 4, “Memory 102” should read “Memory 202”
In paragraph 0027, line 1, “ANN 206” should read “artificial neural network (ANN) 206”
In paragraph 0030, line 6, “stored training data database 224” should read “stored in training data database 224”
In paragraph 0034, lines 13-14, “respectively 30% or 70% of cases” should read “respectively 70% or 30% of cases”
In paragraph 0039, line 3, “grammar 308 of FIG. 8” should read “grammar 308 of FIG. 3”
Appropriate correction is required.
Claim Objections
Claims 3, 5, 8, 16, and 17 are objected to because of the following informalities:
In claim 3, line 1, “random biases each specifies” should be changed to “random biases each specify[[ies]]”
In claim 5, line 3, “corresponding random bias” should be changed to “corresponding random biases” because claim 1 recites “random biases” 
In claim 5, line 4, “is included a random tree or random graph” should be changed to “is included in a random tree or random graph”
In claim 8, lines 8, 9, and 11 should be further indented to indicate that such steps are sub-steps to the “applying” step recited in line 3.  MPEP 608.01(m).
In claim 16, line 1, “randomly generating training trees or graphs” should be changed to “randomly generating the random trees or random graphs”
In claim 16, line 3, “corresponding random bias” should be changed to “corresponding random biases” because claim 8 recites “random biases”
In claim 17, lines 3-4, “the statement variable expressions” should be changed to “the statement including variable expressions
In claim 18, lines 6-7, “the training pairs generated by” should be removed because such language is redundant to the immediately preceding phrase, which also reads, “the training pairs generated by”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "translation concrete syntax tree" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "translation CST" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "translation concrete syntax tree" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "natural language translation model" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims, which are directed to a “computer readable storage medium,” can be interpreted under their broadest reasonable interpretation to cover transitory forms of signal transmission (often referred to as “signals per se”), such as a propagating electrical or electromagnetic signal or carrier wave.  MPEP 2106.
The examiner notes that Paragraph 0047 to the instant specification states that “computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory or (2) a communication medium such as a signal or carrier wave.”  The examiner suggests amending the claims to be directed to “a non-transitory computer readable storage medium.”
Claims 19-20 depend from Claim 18 and do not remedy the deficiencies set forth above with respect to Claim 18.  Therefore, Claims 19 and 20 are rejected on the same grounds as Claim 18 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arel et al., U.S. Patent No. 10,210,861 B1, hereinafter referenced as AREL.

Regarding claim 1, AREL discloses:
A method to generate a training set (conversational simulator 255 generates synthetic training dataset 258; col. 8, lines 63-67) for a natural language translation model (the synthetic training set is generated to train transcoder 120; col. 8, lines 48-52), the method comprising: 
receiving, by a computing system (Fig. 7, computing device 700 and processing device 702, where instructions for transcoding training pipeline 784 are received by the processing device 702 from memory 704; col. 14, lines 27-34), a grammar comprising rules (context-free grammar with rules for generating strings of text; col. 9, lines 7-10), one or more of the rules being associated with random biases (grammar rules may be applied using randomness via a random number generator or pseudorandom number generator; col. 8, lines 62-67; options for a particular tree node may have a probability weight; col. 10, lines 7-31); 
generating, by the computing system, at least one of random trees or random graphs (random trees are constructed by conversational simulator 255 using the context-free grammar; col. 9, lines 16-20; col. 10, lines 7-10) based on the random biases in the grammar (trees are generated using random or pseudorandom selections and probability weights; col. 10, lines 7-31); 
for each of the random trees or random graphs, by the computing system, generating a natural language sample; (sentences are generated from trees, where the leaves of the tree may contain terminals to form the string or sentence; col. 9, lines 16-20) and 
generating, by the computing system, the training set with the random trees or random graphs and the corresponding natural language samples. (conversational simulator 255 generates synthetic training dataset 258; col. 8, lines 63-67; conversational simulator 255 generates random trees that can be used to generate sentences; col. 9, lines 16-20)

	Regarding claim 2, AREL teaches the method according to claim 1.  AREL further discloses:
wherein the grammar defines a type of tree or graph to be output by the natural language translation model. (the context-free grammar rules may include a tree for an “order” category or rules that expand the order category into an “add, update or split category”; col. 9, lines 28-43)

Regarding claim 4, AREL teaches the method according to claim 1.  AREL further discloses:
wherein each of the random trees or random graphs defines a structure to translate a natural language sentence into structured data. (a tree may define a structure that correlates a sequence of transcodes; col. 9, lines 24-26; for the sentence “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]”; col. 11, lines 44-49).

Regarding claim 6, AREL teaches the method according to claim 1.  AREL further discloses:
wherein each of the rules is associated with multiple natural language renderings (there may be rules for “ordering” an object, such as a hamburger; col. 9, lines 28-43; the hamburger options may be in a table or list of variables; col. 9, lines 52-60); for order “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49), and wherein generating the natural language sample comprises: 
generating a statement based on the random trees or random graphs, the statement including variable expressions; (rules may include variable expressions, e.g., hamburger topping options; col. 9, lines 47-60; for the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49) and 
randomly replacing each of the variable expressions with the one of the natural language renderings associated with the corresponding rule. (tree branches and leaves may have default and alternative options selected using a random or pseudo random number generator; col. 10, lines 7-27; alternate options may include, for example, hamburger topping options or variables of food entities; col. 9, line 52-60)

Regarding claim 7, AREL teaches the method according to claim 1.  AREL further discloses:
wherein the random trees or random graphs comprise at least one concrete syntax tree. (the trees are built by rules of the context-free grammar to form the string or sentence; col. 9, lines 7-27)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over AREL in view of Oliveira, C.A., Pardalos, P.M. and Prokopyev, O.A. (2007). Data Structures and Algorithms. In Wiley Encyclopedia of Computer Science and Engineering, B.W. Wah (Ed.), hereinafter referenced as OLIVEIRA.

Regarding claim 3, AREL teaches the method according to claim 1.  AREL further discloses:
wherein the random biases each specifies a probability that a corresponding node for a corresponding one of the rules will [be included in one of the random trees or random graphs]. (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27)

	However, AREL fails to explicitly teach:
	wherein the random biases each specifies a probability that a corresponding node for a corresponding one of the rules will be included in one of the random trees or random graphs.

	However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may have empty sub-trees and empty child nodes.  (p. 2 concerning binary trees).  Therefore, the combination of AREL and OLIVEIRA teaches:
wherein the random biases each specifies a probability that a corresponding node for a corresponding one of the rules will be included in one of the random trees or random graphs. (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27; an option for a node (e.g., a sub-tree or child node) could be an empty or null sub-tree/node as disclosed by OLIVEIRA and which would be well known to a person of ordinary skill in the art).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL so that the random trees generated in AREL could have empty sub-trees or nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can take many forms (for example, binary trees, n-ary trees, binary search trees, AVL trees, etc.) and that trees may have empty sub-trees or nodes. One of ordinary skill in the art would be motivated to flexibly use a tree data structure as taught by OLIVEIRA so that the randomly generated trees could take different configurations, e.g., the tree can have different depths with different numbers of nodes.  (OLIVEIRA at 2-3).

Regarding claim 5, AREL teaches the method according to claim 1.  AREL further discloses:
wherein generating the at least one of the random trees or random graphs comprises generating the random trees or random graphs based on the rules of the grammar, (random trees are constructed by conversational simulator 255 using the context-free grammar and its rules; col. 9, lines 16-20 and col. 10, lines 7-10)
wherein for each of the rules the corresponding random bias defines a probability a rule outcome is followed and a corresponding node is [included a random tree or random graph.] (tree branches and leaves may have default and alternative options selected using predetermined probability weights (e.g., 70%, 80%, 90%, and so on); col. 10, lines 7-27)



However, AREL fails to explicitly teach:
	wherein for each of the rules the corresponding random bias defines a probability a rule outcome is followed and a corresponding node is included a random tree or random graph.

	However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may have empty sub-trees and empty child nodes.  (p. 2 concerning binary trees).  Therefore, the combination of AREL and OLIVEIRA teaches:
wherein for each of the rules the corresponding random bias defines a probability a rule outcome is followed and a corresponding node is included a random tree or random graph. (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27; an option for a node (e.g., a sub-tree or child node) could be an empty or null sub-tree/node as disclosed by OLIVEIRA and which would be well known to a person of ordinary skill in the art).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL so that the random trees generated in AREL could have empty sub-trees or nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can take many forms (for example, binary trees, n-ary trees, binary search trees, AVL trees, etc.) and that trees may have empty sub-trees or nodes. One of ordinary skill in the art would be motivated to flexibly use a tree data structure as taught by OLIVEIRA so that the randomly generated trees could take different configurations, e.g., the tree can have different depths with different numbers of nodes.  (OLIVEIRA at 2-3).

Claims 8-10, 12, 13, 15, and 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AREL in view of W. Lu et al. 2009. Natural language generation with tree conditional random fields. In Proc. of the 2009 Conference on Empirical Methods in Natural Language Processing: Volume 1, page 400–409, hereinafter referenced as LU.

Regarding claim 8, AREL discloses:
A method to translate a natural language statement, (the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” can be represented as a sequence of transcodes via a tree: “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49)  the method comprising: 
receiving, by a computing system, the natural language statement (receive an utterance, “can I please have a hamburger with no pickles, oh, and please add extra onions”; col. 7, lines 8-10); 
[applying, by the computing system, a model to the natural language statement to generate a translation tree, the model being trained with] a training set comprising training pairs of at least one of random trees or random graphs and corresponding natural language samples, the training pairs generated by: (conversational simulator 255 generates synthetic training dataset 258; col. 8, lines 63-67; conversational simulator 255 generates random trees that can be used to generate corresponding natural language sentences and transcodes; col. 9, lines 16-20)
defining a grammar comprising rules (context-free grammar with rules for generating strings of text; col. 9, lines 7-10) associated with random biases (grammar rules may be applied using randomness via a random number generator or pseudorandom number generator; col. 8, lines 62-67; options for a particular tree node may have a probability weight; col. 10, lines 7-31), 
randomly generating the random trees or random graphs using the grammar (random trees are constructed by conversational simulator 255 using the context-free grammar; col. 9, lines 16-20; col. 10, lines 7-10) based on the random biases, (trees are generated using random or pseudorandom selections and probability weights; col. 10, lines 7-31) and 
for each of the random trees or random graphs, generating a corresponding natural language sample; (sentences are generated from trees, where the leaves of the tree may contain terminals to form the string or sentence; col. 9, lines 16-20) and 
[outputting, by the computing system, the translation tree.] (the context-free grammar rules may include a tree for an “order” category or rules that expand the order category into an “add, update or split category”; col. 9, lines 28-43)

However, AREL fails to explicitly teach:
applying, by the computing system, a model to the natural language statement to generate a translation tree, the model being trained with
outputting, by the computing system, the translation tree.

In a related field of endeavor, LU discloses a system that converts natural language sentences to meaning representations, and vice versa, where trees are the intermediary data structure. (p. 400, section 1).  Lu discloses:
receiving, by a computing system, the natural language statement (“what is the longest river that does not run through Texas”; p. 401, section 3)
applying, by the computing system, a model to the natural language statement to generate a translation tree, the model being trained with (applying the LNLZ08 system, which generates a hybrid tree as shown in Fig. 2; p. 401, section 3)
outputting, by the computing system, the translation tree. (the LNLZ08 system produces a hybrid tree for each natural language – meaning representation pair that may be output; 402, section 3)

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of LU to AREL, so that the model and training set in AREL could be used in the applications as disclosed in LU for using a tree structure as an intermediary structure for converting between natural language and meaning representations. One of ordinary skill in the art would be motivated to take the applications and use-cases disclosed in LU to utilize the model and training set of AREL.  Indeed, LU teaches that “[o]ne of the ultimate goals in the field of natural language processing (NLP) is to enable computers to converse with humans through human languages” and that conversion between natural language and meaning representation help to achieve that objective.  (LU, p. 400, section 1).  Therefore, one of ordinary skill in the art would have been motivated to use the AREL model and training set for the applications discussed in LU to better train the models used in LU for converting between natural language and meaning representations. (LU, p. 400, section 1).

Regarding claim 9, AREL in view of LU discloses the method according to claim 8.  AREL further discloses:
[before applying the model to the natural language statement: ]
detecting operative words in the natural language statement; (the context-free grammar may include rules that generate variables in the natural language statement, such as a list of options for hamburgers (e.g., pickles, onions, other toppings); col. 9, lines 44-60)
replacing the operative words with placeholders; and (the context-free grammar rules may use terminals in a tree to represent the variables, where the tree represents the natural language sentence and its transcodes; col. 9, lines 11-15 and 44-60)
storing pairs of the operative words and placeholders in a substitution mapping that associates the operative word with the placeholder. (the variables of options may be stored in a list or table that maps the variables to the terminals; col. 9, lines 44-60; examples of hamburger variables that may be stored in such a list or table for mapping may include sub-entities of meat, ketchup, mustard, mayonnaise, onion, lettuce, and pickles; col. 7, lines 3-7)
	However, AREL fails to explicitly teach:
before applying the model to the natural language statement

	As discussed above, LU pertains to a related field of endeavor.  LU teaches:
before applying the model to the natural language statement (the LNLZ08 system can parse an input sentence (e.g., “what is the longest river that does not run through Texas” to identify fields for a tree (e.g., query, answer, exclude, state, state name) and such parsing can be performed before application of a model; pp. 401-402, section 3)

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of LU to AREL, so that a natural language sentence is parsed using the teachings of LU, to extract and/or tag the variables, options, and terminals as disclosed in AREL, so that the parsed variables, options, and terminals align with the lists/tables used for mapping disclosed in AREL (AREL, col. 9, lines 44-60).  One of ordinary skill in the art would have been motivated to use the AREL model and training set for the applications discussed in LU to better train the models used in LU for converting between natural language and meaning representations. (LU, p. 400, section 1).  

Regarding claim 10, AREL in view of LU discloses the method according to claim 9.  AREL further discloses:
wherein the translation tree includes placeholder values corresponding to the operative words in the natural language statement, the method further comprising: (the context-free grammar rules may use terminals in a tree to represent the variables, where the tree represents the natural language sentence; col. 9, lines 11-15 and 44-60)
before outputting the translation concrete syntax tree, for each of the placeholders in the translation CST, inserting the corresponding operative word based on the substitution mapping. (the variables of options may be stored in a list or table that maps the variables to the terminals; col. 9, lines 44-60; examples of hamburger variables that may be stored in such a list or table for mapping may include sub-entities of meat, ketchup, mustard, mayonnaise, onion, lettuce, and pickles; col. 7, lines 3-7; the leaves in the tree may include the terminals to form the natural language sentence; col. 9, lines 18-20)

Regarding claim 12, AREL in view of LU discloses the method according to claim 8.  AREL further discloses:
further comprising generating a structured statement of the natural language statement based on the translation tree, (the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” can be represented as a sequence of transcodes based on a tree: “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49)  
the structured statement (e.g., the transcode sequence {[order], [hamburger], [remove], [pickles], [add], [onions]} uses these variables and options; col. 7, lines 18-21) includes placeholder value-operative word pairs. (the variables of options may be stored in a list or table that maps the variables to the terminals; col. 9, lines 44-60; examples of hamburger variables that may be stored in such a list or table for mapping may include sub-entities of meat, ketchup, mustard, mayonnaise, onion, lettuce, and pickles, and any of these options may be added, removed, or modified; col. 7, lines 3-7)

Regarding claim 13, AREL in view of LU discloses the method according to claim 8.  AREL further discloses:
wherein the grammar defines a structure of structured statements to be output by the natural language translation model. (the context-free grammar has rules for generating sequences of transcodes that can be output, e.g., the transcode sequence {[order], [hamburger], [remove], [pickles], [add], [onions]}; col. 7, lines 18-21, col. 9, lines 19-22)

Regarding claim 15, AREL in view of LU discloses the method according to claim 8.  AREL further discloses:
wherein each of the random trees or random graphs defines a structure (a tree; col. 9, lines 7-27) to translate a natural language sentence into a structured statement. (the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” can be represented as a sequence of transcodes based on a tree: “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49)

Regarding claim 17, AREL in view of LU discloses the method according to claim 8.  AREL further discloses:
wherein each of the rules is associated with multiple natural language renderings, (there may be rules for “ordering” an object, such as a hamburger; col. 9, lines 28-43; the hamburger options may be in a table or list of variables; col. 9, lines 52-60); for order “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49) and wherein generating the natural language sample comprises: 
generating a statement based on the random trees or random graphs, the statement variable expressions; (rules may include variable expressions, e.g., hamburger topping options; col. 9, lines 47-60; for the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49) and 
randomly replacing each of the variable expressions with the one of the natural language renderings associated with the corresponding rule. (tree branches and leaves may have default and alternative options selected using a random or pseudo random number generator; col. 10, lines 7-27; alternate options may include, for example, hamburger topping options or variables of food entities; col. 9, line 52-60)

Regarding claim 18, AREL discloses:
A computer readable storage medium comprising instructions that, when executed, cause a computing system to: (Fig. 7, data storage device 718 includes computer-readable medium 728 which may store instructions 722; col. 14, lines 19-21)
receive a natural language statement; (receive an utterance, “can I please have a hamburger with no pickles, oh, and please add extra onions”; col. 7, lines 8-10);
[apply a model to the natural language statement to generate a translation tree, the model being trained with] a training set comprising training pairs of at least one of random trees or random graphs and corresponding natural language samples, the training pairs generated by, the training pairs generated by (conversational simulator 255 generates synthetic training dataset 258; col. 8, lines 63-67; conversational simulator 255 generates random trees that can be used to generate corresponding natural language sentences and transcodes; col. 9, lines 16-20)
defining a grammar (context-free grammar with rules for generating strings of text; col. 9, lines 7-10) comprising rules associated with random biases, (grammar rules may be applied using randomness via a random number generator or pseudorandom number generator; col. 8, lines 62-67; options for a particular tree node may have a probability weight; col. 10, lines 7-31)
randomly generating the random trees or random graphs using the grammar based on the random biases, (random trees are constructed by conversational simulator 255 using the context-free grammar; col. 9, lines 16-20; col. 10, lines 7-10) based on the random biases, (trees are generated using random or pseudorandom selections and probability weights; col. 10, lines 7-31)and 
for each of the random trees or random graphs, generating a corresponding natural language sample; (sentences are generated from trees, where the leaves of the tree may contain terminals to form the string or sentence; col. 9, lines 16-20)and
 [output the translation tree.] the context-free grammar rules may include a tree for an “order” category or rules that expand the order category into an “add, update or split category”; col. 9, lines 28-43)

However, AREL fails to explicitly teach:
apply a model to the natural language statement to generate a translation tree, the model being trained with …; and
output the translation tree.

In a related field of endeavor, LU discloses a system that converts natural language sentences to meaning representations, and vice versa, where trees are the intermediary data structure. (p. 400, section 1).  Lu discloses:
receive a natural language statement (“what is the longest river that does not run through Texas”; p. 401, section 3)
apply a model to the natural language statement to generate a translation tree, the model being trained with (applying the LNLZ08 system, which generates a hybrid tree as shown in Fig. 2; p. 401, section 3)
output the translation tree. (the LNLZ08 system produces a hybrid tree for each natural language – meaning representation pair that may be output; 402, section 3)

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of LU to AREL, so that the model and training set in AREL could be used in the applications as disclosed in LU for using a tree structure as an intermediary structure for converting between natural language and meaning representations. One of ordinary skill in the art would be motivated to take the applications and use-cases disclosed in LU to utilize the model and training set of AREL.  Indeed, LU teaches that “[o]ne of the ultimate goals in the field of natural language processing (NLP) is to enable computers to converse with humans through human languages” and that conversion between natural language and meaning representation help to achieve that objective.  (LU, p. 400, section 1).  Therefore, one of ordinary skill in the art would have been motivated to use the AREL model and training set for the applications discussed in LU to better train the models used in LU for converting between natural language and meaning representations. (LU, p. 400, section 1).

Regarding claim 20, AREL in view of LU discloses the computer readable medium according to claim 18.  AREL further discloses:
wherein each of the random trees or random graphs (a tree; col. 9, lines 7-27) defines a structure to translate a natural language sentence into a structured statement. (the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” can be represented as a sequence of transcodes based on a tree: “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49)

Claims 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AREL in view of LU and OLIVEIRA.

Regarding claim 11, AREL in view of LU discloses the method according to claim 8.  While both AREL and LU disclose tree structures for representing natural language sentences, and AREL and LU further disclose using a tree structure for transcodes and meaning representations, respectively, (AREL, col. 11, lines 44-49; LU, p. 401, section 3 and figure 1), AREL in view of LU fails to explicitly teach:
wherein the translation concrete syntax tree is sequentialized into a list of tree nodes.

However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may be represented in memory as a list of nodes.  Therefore, OLIVEIRA discloses:
wherein the translation concrete syntax tree is sequentialized into a list of tree nodes. (trees are a form of graphs, and graphs may be represented in an array that keeps a link to lists of nodes, and an array is just a sequential representation of data in memory; p. 3).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL and LU so that the trees in AREL and LU could be represented as a sequential list of tree nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can be represented as a list or array. (OLIVERIA, at p. 3) One of ordinary skill in the art would be motivated to represent a tree as an array or list of nodes to improve the time for iterating over the nodes (Ω).  (OLIVEIRA at p. 3).

Regarding claim 14, AREL in view of LU discloses the method according to claim 8.  AREL further discloses:
wherein the random biases specify a probability that a corresponding node for a corresponding one of the rules will [be included in one of the random trees or random graphs.] (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27)

	However, AREL in view of LU fails to explicitly teach:
	wherein the random biases each specifies a probability that a corresponding node for a corresponding one of the rules will be included in one of the random trees or random graphs.

	However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may have empty sub-trees and empty child nodes.  (p. 2 concerning binary trees).  Therefore, the combination of AREL, LU, and OLIVEIRA teaches:
wherein the random biases each specifies a probability that a corresponding node for a corresponding one of the rules will be included in one of the random trees or random graphs. (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27; an option for a node (e.g., a sub-tree or child node) could be an empty or null sub-tree/node as disclosed by OLIVEIRA and which would be well known to a person of ordinary skill in the art).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL and LU so that the random trees generated in AREL in view of LU could have empty sub-trees or nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can take many forms (for example, binary trees, n-ary trees, binary search trees, AVL trees, etc.) and may have empty sub-trees or nodes. One of ordinary skill in the art would be motivated to flexibly use a tree data structure as taught by OLIVEIRA so that the randomly generated trees could take different configurations, e.g., the tree can have different depths with different numbers of nodes.  (OLIVEIRA at 2-3).

Regarding claim 16, AREL in view of LU discloses the method according to claim 8.  AREL further discloses:
wherein randomly generating training trees or graphs comprises generating training trees or graphs based on the rules of the grammar, (random trees are constructed by conversational simulator 255 using the context-free grammar and its rules; col. 9, lines 16-20 and col. 10, lines 7-10)
wherein for each of the rules, the corresponding random bias defines a probability that a corresponding node will be [included in a random tree or random graph.] (tree branches and leaves may have default and alternative options selected using predetermined probability weights (e.g., 70%, 80%, 90%, and so on); col. 10, lines 7-27)

	However, AREL in view of LU fails to explicitly teach:
	wherein for each of the rules, the corresponding random bias defines a probability that a corresponding node will be included in a random tree or random graph.

	However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may have empty sub-trees and empty child nodes.  (p. 2 concerning binary trees).  Therefore, the combination of AREL, LU, and OLIVEIRA teaches:
wherein for each of the rules, the corresponding random bias defines a probability that a corresponding node will be included in a random tree or random graph (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27; an option for a node (e.g., a sub-tree or child node) could be an empty or null sub-tree/node as disclosed by OLIVEIRA and which would be well known to a person of ordinary skill in the art).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL and LU so that the random trees generated in AREL in view of LU could have empty sub-trees or nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can take many forms (for example, binary trees, n-ary trees, binary search trees, AVL trees, etc.) and may have empty sub-trees or nodes. One of ordinary skill in the art would be motivated to flexibly use a tree data structure as taught by OLIVEIRA so that the randomly generated trees could take different configurations, e.g., the tree can have different depths with different numbers of nodes.  (OLIVEIRA at 2-3).

Regarding claim 19, AREL in view of LU discloses the computer readable medium according to claim 18.  AREL further discloses:
wherein the random biases specify a probability that a corresponding node for a corresponding one of the rules will be [included in one of the random trees or random graphs.]

However, AREL in view of LU fails to explicitly teach:
wherein the random biases specify a probability that a corresponding node for a corresponding one of the rules will be included in one of the random trees or random graphs.

	However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may have empty sub-trees and empty child nodes.  (p. 2 concerning binary trees).  Therefore, the combination of AREL, LU, and OLIVEIRA teaches:
wherein the random biases specify a probability that a corresponding node for a corresponding one of the rules will be included in one of the random trees or random graphs. (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27; an option for a node (e.g., a sub-tree or child node) could be an empty or null sub-tree/node as disclosed by OLIVEIRA and which would be well known to a person of ordinary skill in the art).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL and LU so that the random trees generated in AREL in view of LU could have empty sub-trees or nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can take many forms (for example, binary trees, n-ary trees, binary search trees, AVL trees, etc.) and may have empty sub-trees or nodes. One of ordinary skill in the art would be motivated to flexibly use a tree data structure as taught by OLIVEIRA so that the randomly generated trees could take different configurations, e.g., the tree can have different depths with different numbers of nodes.  (OLIVEIRA at 2-3).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140172417 A1 (Monk et al.) discloses a Vital Text Analytics System (VTAS), incorporating a repository of enterprise terms or concepts, that improves the readability and fidelity of technical specifications, instructions, training manuals requirements engineering documents and other related engineering documents, typically from a single organization or workgroup. 
US 20190102390 A1 (Antunes et al.) discloses translating natural language queries into data source-specific structured queries and automatically identifying visualization options based on the result of executing a structured query.
Lu, Wei, et al. "A generative model for parsing natural language to meaning representations." Proceedings of the 2008 Conference on Empirical Methods in Natural Language Processing. 2008.  This reference discloses an algorithm for learning a generative model of natural language sentences together with their formal meaning representations with hierarchical structures. The model is applied to the task of mapping sentences to hierarchical representations of their underlying meaning.
Dušek, Ondřej, and Filip Jurcicek. "Training a natural language generator from unaligned data." Proceedings of the 53rd Annual Meeting of the Association for Computational Linguistics and the 7th International Joint Conference on Natural Language Processing (Volume 1: Long Papers). 2015.  This reference discloses a novel syntax-based natural language generation system that is trainable from unaligned pairs of input meaning representations and output sentences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.C.L./Examiner, Art Unit 4163                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656